

102 S4968 IS: HOME Investment Partnerships Reauthorization Act of 2020
U.S. Senate
2020-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4968IN THE SENATE OF THE UNITED STATESDecember 7, 2020Ms. Cortez Masto (for herself, Mrs. Feinstein, Mr. Casey, Ms. Rosen, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo reauthorize the HOME Investment Partnerships Program, and for other purposes.1.Short titleThis Act may be cited as the HOME Investment Partnerships Reauthorization Act of 2020.2.Reauthorization of HOME Investment Partnerships ProgramSection 205 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12724) is amended to read as follows:205.Authorization of appropriationsThere are authorized to be appropriated to carry out this title—(1)$5,000,000,000 for fiscal year 2021;(2)$5,250,000,000 for fiscal year 2022;(3)$5,512,500,000 for fiscal year 2023;(4)$5,788,125,000 for fiscal year 2024; and(5)$6,077,531,250 for fiscal year 2025..3.Technical correctionsThe Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12701 et seq.) is amended—(1)in section 104 (42 U.S.C. 12704)—(A)by redesignating paragraph (23) (relating to the definition of the term to demonstrate to the Secretary) as paragraph (22); and(B)by redesignating paragraph (24) (relating to the definition of the term insular area, as added by section 2(2) of Public Law 102–230) as paragraph (23);(2)in section 105(b) (42 U.S.C. 12705(b))—(A)in paragraph (7), by striking Stewart B. McKinney Homeless Assistance Act and inserting McKinney-Vento Homeless Assistance Act; and (B)in paragraph (8), by striking subparagraphs and inserting paragraphs;(3)in section 106 (42 U.S.C. 12706), by striking Stewart B. McKinney Homeless Assistance Act and inserting McKinney-Vento Homeless Assistance Act;(4)in section 108(a)(1) (42 U.S.C. 12708(a)(1)), by striking section 105(b)(15) and inserting section 105(b)(18);(5)in section 212 (42 U.S.C. 12742)—(A)in subsection (a)—(i)in paragraph (3)(A)(ii), by inserting United States before Housing Act; and(ii)by redesignating paragraph (5) as paragraph (4); and(B)in subsection (d)(5), by inserting United States before Housing Act;(6)in section 215(a)(6)(B) (42 U.S.C. 12745(a)(6)(B)), by striking grand children and inserting grandchildren; (7)in section 217 (42 U.S.C. 12747)—(A)in subsection (a)—(i)by striking paragraph (3), as added by section 211(a)(2)(D) of the Housing and Community Development Act of 1992 (Public Law 102–550; 106 Stat. 3756); and(ii)by redesignating the remaining paragraph (3), as added by the matter under the heading Home Investment Partnerships Program under the heading Housing programs in title II of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1993 (Public Law 102–389; 106 Stat. 1581) as paragraph (2); and(B)in subsection (b)(1)—(i)in the first sentence of subparagraph (A)—(I)by striking in regulation and inserting , by regulation,; and(II)by striking jurisdiction the first place that term appears and inserting jurisdictions; and(ii)in subparagraph (F), by striking Banking, Finance and Urban Affairs each place that term appears and inserting Financial Services;(8)in section 218(c)(3) (42 U.S.C. 12748(c)(3)), by striking section 224 and inserting section 223;(9)in section 220(c) (42 U.S.C. 12750(c))—(A)in paragraph (3), by striking and at the end;(B)in paragraph (4), by striking the period at the end and inserting a semicolon; and(C)by redesignating paragraphs (6), (7), and (8) as paragraphs (5), (6), and (7), respectively;(10)in section 225(d)(4)(B) (42 U.S.C. 12755(d)(4)(B)), by striking for the first place that term appears; and(11)in section 283 (42 U.S.C. 12833)—(A)in subsection (a), by striking Banking, Finance and Urban Affairs and inserting Financial Services; and(B)in subsection (b), by striking General Accounting Office each place that term appears and inserting Government Accountability Office.